On behalf of my delegation,
may I condole through the delegation of India, with the
Government and people of India over the natural calamity
which has befallen that great people. Allow me, at the
outset, to congratulate you sincerely on your election to the
presidency of the forty-eighth session of the United Nations
General Assembly. I should also like to express my
country’s appreciation to your predecessor, Mr. Stoyan
Ganev, for his constructive efforts. We hope that in
continuing to play a constructive role in the new
international environment the General Assembly will benefit
from your diplomatic skills and broad experience.
May I also take this opportunity to express our
appreciation to the Secretary-General, Mr. Boutros
Boutros-Ghali, for his dedication to the United Nations and
for his efforts aimed at reforming the Organization at this
critical juncture.
I should like also to welcome the new countries that
have joined the United Nations. We are confident that their
membership will enhance the role of the Organization and
further universal acceptance of its principles and purposes,
which aim at establishing and strengthening international
peace and security and ensuring that justice is done.
Today, the people of the Jamahiriya celebrate the
anniversary of the departure of the last remnants of Fascism
from Libyan soil, thus putting an end to a period in its
history that was characterized by the domination of settler-
colonialism, a period during which injustice and persecution
prevailed. As our people celebrate this anniversary today,
they reaffirm that relations between Libya and the State from
which those settlers came are now relations of good-
neighbourliness, based on understanding and cooperation in
every field.
During the forty-seventh session of the General
Assembly, there were numerous developments in the
international situation. However, before I speak of my
country’s position on those developments, allow me to start
with a question which is of great importance to us and
which is not unrelated to those recent international
developments. Rather, it is one of their by-products. It has
to do with the tendency of certain countries to impose
solutions to their differences with other countries in a
manner that is not consonant with the Charter of the United
Nations or with international norms and conventions. In so
doing, those countries tend to deliberately apply double
standards, especially when the dispute is with a country that
pursues independent policies and adopts unsubmissive
positions. This is the case with regard to the dispute that
arose between the Libyan Arab Jamahiriya and France,
Forty-eighth session - 7 October l993 5
Britain and the United States of America, when the three
countries declared that they suspected the involvement of
Libyan nationals in the Pan American and UTA plane
incidents and demanded that two Libyan citizens be handed
over to stand trial in Scotland or the United States of
America. Notwithstanding the fact that the Libyan
authorities, once notified, took the appropriate legal steps,
the other parties refused to cooperate with the Libyan
authorities or to await the results of their ongoing
investigations. Instead, they resorted to the Security Council
and directed it to deal with this matter under Chapter VII of
the Charter, which has nothing to do with the issue in
question. Libya has not threatened anyone, nor has it
endangered international peace and security. The whole
thing is a question of suspicions and allegations that have to
be investigated through judicial channels.
Although my country realizes that this matter has been
addressed, intentionally, within a framework that is totally
incompatible with its legal character, it has continued to
investigate the whole issue, as it has done since it was
notified of the matter, because it is determined to uncover
the circumstances and facts surrounding the case. Libya has
also declared its readiness to cooperate by responding to the
requirements of Security Council resolution 731 (1992),
which include cooperation with the Secretary-General of the
United Nations to ensure the success of the mission
entrusted to him by that resolution.
In this respect, my country has reiterated its
condemnation of international terrorism in every shape and
form. It has severed relations with all organizations and
entities suspected of being involved in terrorist acts and has
affirmed that it will not allow its territory, institutions or
citizens to be used, directly or indirectly, for the carrying out
of such acts. It has declared its readiness to punish severely
those proven guilty of involvement in terrorist activities. My
country has also declared that there are no terrorist training
camps on its soil and has invited the Security Council, or
any other international body the Council may choose, to
investigate and verify this.
In addition, my country has cooperated with the
Government of the United Kingdom in trying to find
individuals whom the British Government has accused of
involvement in terrorist acts. More than one meeting has
been held in this respect, and British officials have
confirmed the Jamahiriya’s positive cooperation with them
in this matter. Moreover, in order to determine the
responsibility for the bombing of the French UTA plane,
more than one meeting has been held between the Libyan
investigative judge and his French counterpart. Contacts are
ongoing with the French authorities to arrange the French
judge’s visit, and his mission will be facilitated, provided he
arrives in a peaceful and civilized manner and not in the
manner of sixteenth-century gunboat diplomacy.
I have spoken briefly of the measures taken by Libya
in response to the stipulations of Security Council
resolution 731 (1992). As regards the determination of
responsibility for these terrorist acts to which the American
and French planes were subjected, my country took legal and
investigative measures and has called on the British and
American authorities to cooperate in completing the
investigation. It has also called on neutral bodies and
international and humanitarian organizations to verify the
fairness of the investigations.
Concerning its contribution to the eradication of
international terrorism, the aforementioned practical
measures prove my country’s seriousness in stamping out
this phenomenon. Libya’s eagerness to eliminate
international terrorism was embodied in our call for the
convening of a special session of the General Assembly to
study the causes and dimensions of the problem.
The matter that has not yet been resolved is that
relating to the request by the British and American
authorities to turn over the two suspects to stand trial in the
courts of one of those countries. My country has spared no
effort in seeking to resolve this problem in accordance with
the conventions of legality. We offered to go to the
International Court of Justice and we proposed surrendering
the two suspects to the United Nations office in Libya for
investigation. We also proposed that the Secretary-General
of the United Nations establish a legal fact-finding
committee to examine the verisimilitude of the accusations
and carry out a comprehensive investigation.
The competent authorities in my country put this
problem before the Basic People’s Congresses - the
legislative authority - in Libya, which adopted a decision
wherein they stated they would not object to the suspects
being tried before an unbiased and fair court agreed upon by
all concerned. On this basis, my country announced its
readiness to enter into negotiations with the countries
concerned, under the auspices of the Secretary-General, on
a venue for the trial that could be agreed upon by all parties
to the dispute and that would guarantee an environment
conducive to revealing the truth. To our minds, this is the
substance of Security Council resolution 731 (1992). The
Secretary-General was notified of this step in December
1992 and again last July, when he was informed that Libya
6 General Assembly - Forty-eighth session
was prepared to discuss the proceedings and arrangements
relating to the trial.
The position taken by the Libyan Arab Jamahiriya
concerning these disputes met with widespread approval
from various States and regional organizations, including the
Non-Aligned Movement, which is made up of some 110
States (see the Jakarta Message, A/47/675); the
Organization of the Islamic Conference, with its 54 members
(resolutions 6/20 and 21/14); the League of Arab States,
which has 22 members (resolutions 5156, 5158, 5161, 5224
and 5281); and, last but not least, the Organization of
African Unity (OAU), which consists of more than 50
States. The OAU, in resolution 1457, expressed appreciation
for Libya’s initiatives towards the resolution of this dispute
and commended Libya’s readiness to cooperate with the
legal and judicial authorities and called upon the Security
Council to review resolution 748 (1992) with a view to
lifting the embargo imposed on Libya.
The positions taken by these organizations show that
they see the justice of the Libyan viewpoint, and also
highlight their interest in playing their roles in resolving the
dispute by peaceful means according to Chapter VIII of the
Charter. It was hoped that the three States concerned would
take these positions into consideration and respond to the
Libyan initiatives, but our efforts have been rejected.
Moreover, the States concerned have discredited both the
flexibility and responsiveness of the Libyan position and
have insisted, in contravention of international laws and
practices, on the extradition of the suspects to the United
States or Britain to stand trial before the courts of one of
those countries.
Libya has not, in principle, rejected the trial of the
suspects, as it has confirmed from the very start. All Libya
has asked for, and is still determined to obtain, is a
legitimate and unbiased trial with all the legal and
psychological guarantees that go with it. Intensive
consultations and contacts in this regard were recently
conducted, and their results were communicated to the
Secretary-General on 24 September 1993. Libya considers
the content of the Secretary-General’s reply sufficient and
acceptable, and, therefore, the only step left in the resolution
of this problem is that of convincing the suspects to submit
themselves to the Scottish judiciary. The Libyan Arab
Jamahiriya is encouraging them to do so. This was
communicated to the Secretary-General in two letters
contained in document S/26523, dated 1 October 1993.
The Libyan Arab Jamahiriya has responded
pragmatically to the stipulations of Security Council
resolution 731 (1992). Now it becomes necessary not only
to abandon the efforts aimed at tightening the sanctions
imposed by resolution 748 (1992), but to lift those sanctions
immediately. This is why we appeal to this Assembly,
which represents the conscience of the world, to support the
measures that have been called for by the international and
regional organizations I have mentioned.
The sanctions have caused the Libyan people much
misery and have cost them billions of dollars in material
losses, to which must be added the deaths of hundreds of
children, women and elderly people. I do not want to go
into detail, for we have elaborated on this in 14 documents,
the latest of which is document S/26139. However, in brief,
let me say that the embargo has prevented about 8,525
patients with severe illnesses from travelling abroad for
treatment. It has prevented college professors from
travelling to Libya and has led to the suspension of contracts
with hundreds of physicians. The embargo has caused the
number of fatal road accidents to double because of the
difficulty in transporting the injured to specialized hospitals
in neighbouring countries. Also, the death rate among cattle
has been high because of lack of immunization and a
shortage of preventive medications. It has cut the revenue
from economic activities by more than $2,400,000,000.
Furthermore, there is a severe lack of spare parts for aircraft,
which has led to a plane crash with 157 fatalities among
passengers of various nationalities.
The easing of tensions in international relations has
enabled the international community to achieve progress in
the areas of disarmament and the protection of human rights.
It has also enhanced international efforts aimed at solving
disputes which, until recently, have been a source of great
concern. This has included the reconciliation in Cambodia
and the maintenance of stability in Central America. There
are also positive signs regarding the attainment of lasting
peace in Mozambique. Important steps have been taken
towards full national reconciliation in Liberia, and the
dispute in Rwanda is on its way to a final solution.
However, these hopeful developments should not mask the
fact that the world now is in the grip of unprecedented
tensions and conflicts, which necessitate further efforts by
the United Nations and regional organizations not only to
resolve them but also to prevent certain countries from
monopolizing the resolution of such conflicts. The problem
of Cyprus remains unsolved. The situation in Bosnia and
Herzegovina and the Balkans in general has deteriorated and
continues to cause much human misery. Afghanistan has not
achieved total stability yet, and fighting in Angola has
intensified. The national peace accords there have not been
genuinely observed, regardless of the international and
Forty-eighth session - 7 October l993 7
regional efforts deployed. The situation in South Africa has
witnessed some positive developments, but an immediate
stop must be put to the acts of violence which negatively
affect the transformation of South Africa into a unified,
democratic and non-racial State.
For more than four decades, the United Nations has
continued to adopt numerous resolutions on the question of
Palestine. Regardless, the Israelis have refused to comply
with any of those resolutions, all of which recognize the
inalienable and legitimate right of the Palestinian people to
self-determination and their right to return to their homeland.
The provisions of General Assembly resolution 194 (III) on
the right of return for refugees, of resolution 478 (1980) on
Jerusalem, of resolution 3375 (XXX) on the right to self-
determination and of resolution 799 (1992) on deportees are
only a few dead letter examples. Despite the recent
developments concerning the question of Palestine, the
position of the Libyan Arab Jamahiriya regarding this issue
and the conflict in the Middle East remains as we have
previously explained it, and let me now reiterate it: all
occupied Arab territories should be liberated, and the
Palestinian people should be supported until they have
regained all their rights - the foremost of which being their
right to self-determination, their right to return to their land
and their right to establish in Palestine their own State,
where both Arabs and Jews can live on an equal footing.
In another part of the Arab homeland, namely Somalia,
the situation is still a source of grave concern. Although
earlier efforts were successful in creating a safe environment
for the distribution of humanitarian relief assistance to those
suffering from the widespread famine, the recent events,
which indicate that the circumstances have changed, show
how sensitive the situation is in that region. My country,
which has closely followed the developments in Somalia,
remains convinced that solutions to problems cannot be
imposed by force regardless of the enforcer. Solutions can
be found only through dialogue and understanding.
First and foremost, the Somalis themselves should
abandon their differences and work together to implement
the agreements they have reached so that Somalia and its
people may regain peace, security and stability.
Given our conviction that peace and security in the
Mediterranean region is closely related, not only to security
and cooperation with Africa and Europe, but also to world
peace and security, the strengthening of security and
cooperation in the region is a high priority for the Libyan
Arab Jamahiriya. That is the reason why my country
welcomed General Assembly resolutions in this regard as
well as the resolutions adopted on the subject by other
organizations, such as the Non-Aligned Movement. Once
again, we declare that we welcome any and all initiatives
aimed at removing the causes of tension, enhancing stability
and expanding cooperation in the region.
My country is fully cognizant of the fact that the
strengthening of security and cooperation in the
Mediterranean region is a multidimensional issue. However,
we continue to believe that withdrawal of foreign fleets and
the closing down of foreign bases in this region constitute
the essential elements. Such a step would enhance
confidence-building in the area and channel resources
towards economic and social development. At the same
time, the Libyan Arab Jamahiriya believes that the use of
dialogue and understanding - on the basis of mutual respect
for sovereignty and in accordance with international norms
and conventions - to settle differences would also constitute
a basic element in restoring security and stability to the
Mediterranean region. Moreover, intensified collaboration
and coordination of efforts in areas of common interest
would further enhance cooperation. For this reason, the
Jamahiriya welcomes the steps taken within regional
groupings such as the Arab Maghreb Union and the Western
Mediterranean Grouping (5 + 5), as such steps constitute an
important breakthrough towards the realization of peoples’
aspirations after peace, security and cooperation.
Concrete progress has been made over the past few
years in the area of disarmament, especially with regard to
the reduction of nuclear-weapon stockpiles and accession by
more countries to the Non-Proliferation Treaty. While it
welcomes those developments, the Libyan Arab Jamahiriya
does not consider them to be sufficient and believes that the
danger of nuclear proliferation requires further international
efforts that would lead to the complete elimination of all
weapons of mass destruction in the case of every State that
possesses, produces or stockpiles them. Consequently, my
country supports all initiatives aimed at achieving this end,
including the enhancement of the United Nations
disarmament mechanisms and especially the Conference on
Disarmament, whose work has been crowned by the
Chemical Weapons Convention. This is an ambitious
document on the road to general and complete disarmament.
However, my country has so far abstained from signing this
Convention because of the existence in the region we live in
of weapons of mass destruction that are not subject to
international safeguards and inspection. Under such
circumstances, it is difficult to consider the Chemical
Weapons Convention without considering other weapons of
mass destruction in the Middle East, mainly nuclear
weapons.
8 General Assembly - Forty-eighth session
My country has supported the call for the establishment
of nuclear-weapon-free zones, including the proposal by the
Arab Republic of Egypt which calls for making the Middle
East an area free of weapons of mass destruction. Based on
my country’s eagerness to stamp out the dangers of such
weapons and in order to get rid of them, it has called on the
United Nations to adopt the necessary measures to destroy
nuclear, bacteriological, chemical and other weapons of mass
destruction, such as ballistic missiles, and to prohibit and
criminalize the development, possession and use of all such
weapons.
The international family’s current efforts to establish
security and stability in the world, mainly through the
redoubling of efforts to contain political crises and end
regional disputes, should be expanded to embrace economic
problems as well. The impact of economic problems on
international peace and security is not less dangerous than
that of armed conflicts. According to the 1993 World
Economic Survey, the world economy continues to stagnate.
Its revitalization requires urgent international measures
which would give special attention to the developing
countries, which suffer from economic difficulties that arise
from trade protectionism, large external debts, restrictions on
the transfer of technology, the reverse flow of resources and
low commodity prices.
In the context of the international community’s efforts
to promote economic and social development, my country
wishes to draw attention to the danger of the coercive
measures of various forms, to which some developing
countries, including mine, are being subjected. Such
measures constitute one of the main obstacles to
development and run counter to the Charter, the rules of
international law and to all relevant General Assembly
resolutions.
Support for development efforts also requires the
international community to honour its commitments to
certain development programmes, such as the United Nations
New Agenda for the Development of Africa in the 1990s.
Africa attaches great hope to this programme because it
would help promote developmental efforts that began with
the establishment of Africa’s economic community and have
been enhanced by the establishment of a number of
subregional groupings such as the Arab Maghreb Union,
which has taken important steps towards improving the use
of the region’s resources and towards strengthening the
regional ties that would enhance the adoption of common
policies by its member countries in the political, economic
and social spheres.
Last year’s Earth Summit yielded important results.
We are satisfied with the measures adopted towards the
realization of the Conference’s objectives, especially the
beginnings of a convention to combat drought and
desertification. This is an extremely important issue for my
country and for the whole North Africa region, which suffers
from a shortage of water and is threatened by drought and
creeping desertification. Furthermore, we believe that true
determination to protect the environment lies in international
cooperation and in honouring the commitments made at the
Rio Conference. Protection of the environment is one of my
country’s top priorities. Our first step in combating drought
and desertification is the great man-made river. Our national
plans include the reclamation of thousands of hectares of
desert for the purpose of agriculture and settlement.
In this respect, I must inform the Assembly that our
efforts to expand environmental protection and maintenance
are being hampered by the widespread presence of remnants
of war, and of mines that were laid in Libya’s soil during
World War II. International and regional organizations have
adopted numerous resolutions in this connection, and the
General Assembly has also adopted similar resolutions, the
latest of which was resolution 40/197. All those resolutions
have called upon the countries responsible to provide the
information and technical assistance required for the removal
of those mines and other remnants of war, and to pay
compensation for the damage caused. Today, we call once
again upon those countries to shoulder their responsibility
and to respond to the calls of the international community
and the United Nations resolutions on the remnants and
debris of war.
The adoption of international policies and programmes
aimed at ensuring mankind’s well-being and attaining the
best possible standard of living is one of our objectives. On
this basis, my country welcomes the convening of the
International Conference on Population and Development
next year, and of the World Conference on Women and the
World Summit for Social Development in 1995. To our
mind, these conferences will give a strong political impetus
to international efforts and activities aimed at stamping out
underdevelopment, poverty and hunger. In welcoming these
conferences, we are encouraged by the important results
from the International Conference on Human Rights. They
are a great achievement in the promotion of respect for
human rights and basic freedoms.
My country which belongs to one of the great cultures
of the world, namely the Arab-Islamic culture that has
contributed greatly to the promotion of human rights, is
determined to continue to support the international
Forty-eighth session - 7 October l993 9
community’s efforts, deployed through the United Nations
and its organs, in the area of human rights, so that we may
realize the goals of the Vienna Declaration and Programme
of Action.
Given its interest in human rights which it considers to
be the basis for development and prosperity, my country has
worked to achieve and strengthen equality for all its citizens
and to guarantee their rights. This has been stressed in the
great green document on human rights and basic freedoms.
The freedom enhancement act was promulgated in 1991, and
a large number of international agreements in the area of
human rights have also been ratified. In addition, the
International Committee on the Qaddafi Award for Human
Rights has been established.
The restructuring and reform of the United Nations and
the democratization of the composition of its organs have
become a necessity if the United Nations is to be enabled to
meet international demands, become more responsive to the
needs of Member States and more effective in its work, in
consonance with the goals of the Charter.
My country has been following with interest the current
attempts at reforming the United Nations in the economic
and social fields. We welcome the decision on the
revitalization of the General Assembly and the streamlining
of its agenda. We hope that the ad hoc working group
established for this purpose will reach a conclusion that
strikes a balance between, and safeguards the interests of, all
Member States.
The Secretary-General’s proposals in his report entitled
"An Agenda for Peace" are a valuable contribution towards
enhancing the Organization’s ability to meet the challenges
of the coming period. My country welcomed those
proposals, and has taken note of the two resolutions adopted
by the General Assembly in this respect.
In carrying out the recommendations of the Agenda for
Peace, the United Nations should be guided by the principles
of the Charter and especially by its respect for the
sovereignty, territorial integrity and political independence of
States, as stipulated in resolution 47/120, and confirmed by
resolution 47/233 adopted by the General Assembly just last
month. The strengthening of the General Assembly so that
it may perform the role entrusted to it by the Charter should
be one of the main objectives in reforming the United
Nations. The Security Council, which Member States have
entrusted with the maintenance of international peace and
security on their behalf, should carry out its duties in a
manner that fully conforms with the principles and purposes
of the Charter and with international laws and norms. The
Council should also improve its methods of work and adopt
an objective course of action. It should not apply double
standards when dealing with issues of world peace and
security. The present facts on the ground necessitate an
enlargement of the membership of the Security Council not
through partial measures but through radical solutions that
reflect the increase in the membership of the United Nations
and take into consideration equal geographical distribution in
accordance with the provisions of Article 23 of the Charter
and the objectives of General Assembly resolution 47/62.
Within the context of the reform process, it is highly
important to review some of the provisions of the Charter
that are no longer in keeping with the great changes that
have taken place in the international arena. The world
situation in 1945 and the situation now are different. This
requires the adoption of bold measures in relation to certain
provisions of the Charter whose continued existence
constitutes a major impediment to the most important role of
the United Nations, namely, the maintenance of international
peace and security. Here, we refer to the veto power in the
United Nations Security Council, which is held by a very
few countries. The abolition of this privilege is something
that has long been called for; calls for abolition have grown
over the last few years. The position expressed by many
countries, including my country, during the last session of
the General Assembly and in other forums, confirms the
widespread desire to abolish this privilege and highlights the
fact that any collective security system that is subject to the
veto power of some countries cannot be depended upon to
maintain international peace and security.
In conclusion, as we prepare to celebrate the fiftieth
anniversary of the United Nations, and as we look forward
10 General Assembly - Forty-eighth session
to the next 50 years, we are duty bound, both as States and
as peoples, to lay down a strong and just foundation for the
world of tomorrow. The world we aspire to is a world free
from conflicts, disputes and wars; a world where the means
of annihilation and destruction do not exist and where the
manifestations of poverty and suffering have long
disappeared; a world of security and stability built by people
on the basis of virtue, justice and equality, where democracy
and human rights are reinforced by the absence of violence,
injustice and arbitrary acts; a world where all people have a
genuine opportunity to look to the future with optimism and
to enjoy peace, security and happiness by truly applying the
principles of the Charter of the United Nations. In
contributing to the achievement of these goals, the Libyan
Arab Jamahiriya put forward a proposal designed to deal
with and solve many of the problems and issues with which
mankind is preoccupied. That proposal was circulated in
document A/46/840 which I shall not address but which is
available to representatives as an addendum to this
statement.
